Citation Nr: 1420287	
Decision Date: 05/06/14    Archive Date: 05/16/14

DOCKET NO.  09- 27 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a psychiatric disorder, claimed as adjustment disorder with depressed mood and anxiety.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from November 2002 to May 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

In March 2012, the Board remanded the matter for a hearing, as the Acting Veterans Law Judge who conducted a June 2011 hearing was no longer with the Board.  In May 2012, the Veteran testified at a hearing before the undersigned, via videoconference.  A transcript of that hearing is associated with the claims file.  The Board is satisfied there was substantial compliance with its remand orders.  See Stegall v. West, 11 Vet. App. 268 (1998); (1998); Dymant v. West, 13 Vet. App. 141 (1999).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran was afforded a VA examination in June 2008 where he was diagnosed with major depressive disorder secondary to alcohol dependence.  The substance abuse disorder was found to be the primary disorder.  The examiner noted the Veteran's previous history of alcohol related infractions and diagnosis of adjustment disorder during service.  In the history portion of the examination, the examiner noted that "[s]ince [the Veteran] developed his mental condition there have been major changes in his daily activities, such as . . . alcoholic blackouts."  The Board finds a remand is necessary due to clarify the internal consistencies in the June 2008 opinion.  Once VA undertakes the effort to provide an examination for a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  In that regard, although the examiner concludes that the Veteran's depression is secondary to his alcohol dependence, this conflicts with his earlier statement that the Veteran has suffered alcoholic blackouts after he developed his mental condition.  The Veteran has also contended that his alcohol abuse was due to his psychiatric disorder.  Compensation is potentially payable for alcohol dependence that is a due to a service-connected acquired psychiatric disorder.  See Allen v. Principi, 237 F. 3d 1368 (Fed. Cir. 2001).  Further, the examiner did not offer an opinion as to whether the Veteran's current major depressive disorder is related to the Veteran's in-service diagnosis of an adjustment disorder.  The Veteran has contended that his psychiatric disorder developed after his July 2005 motor vehicle accident and causes symptoms of panic attacks, mood swings, and lack of interest in interacting with family and friends.  

Finally, as the Veteran appears to regularly seek treatment at the VA, all recent VA treatment records should be obtained and associated with the claims file or uploaded to Virtual VA, while the case is in remand status.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all recent VA treatment records since May 2009 and associate them with the claims file or upload them to Virtual VA.

2.  Then, obtain an addendum opinion from the June 2008 VA examiner (or an appropriate medical professional) regarding the Veteran's claim.  The Veteran's claims file, including a copy of this remand, must be made available to the examiner for review in connection with the opinion.  If the examiner feels another examination is necessary, another examination should be scheduled.  The examiner is requested to review the claims file and offer an opinion as to the following questions:

(a)  Whether it is at least as likely as not (50 percent probability of greater) that the Veteran's current acquired psychiatric disorder is related to service. 

The examiner's attention is directed to service treatment records which show treatment for an adjustment disorder and a July 2005 motor vehicle accident which the Veteran contends is what precipitated his psychiatric symptoms.  

(b)  If so, whether the Veteran's alcohol dependence is at least as likely as not (50 percent probability of greater) due to his acquired psychiatric disorder (e.g. the alcohol abuse was an attempt to self medicate) or whether the psychiatric disorder aggravated the alcohol abuse (i.e. made it worse).  If it aggravated the alcohol abuse, the examiner should estimate the degree of such aggravation.

A complete rationale must be provided for the opinion.  

3.  Ensure the development outlined above has been accomplished, that the examination report is adequate, and then arrange for any additional development indicated.  Then readjudicate the claim on appeal.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

